ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, of GIBBSTOWN, who was admitted to the bar of this State in 1994, pursuant tó Rule 1:20 — 3(g)(3) and Rule 1:20-11, and good cause appearing;
It is ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, comply with Rule 1:20-20 dealing with suspended attorneys.